Citation Nr: 1712049	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for migraines, prior to September 1, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 1, 2009.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1966 to October 1968, with service in Vietnam.  He is in receipt of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision by the VA Appeals Management Center (AMC) that granted service connection for migraine headaches and assigned a noncompensable rating for that disability.  

In a March 2013 rating decision, the RO increased the rating for migraines to 30 percent, effective May 4, 2012.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board issued a decision in April 2014 denying a compensable rating prior to September 1, 2009, and granting a 50 percent rating, effective from September 1, 2009.  The Board also found that a claim for TDIU was on appeal and remanded the matter to the agency of original jurisdiction (AOJ) for any development deemed necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran appealed that part of the Board's April 2014 decision that denied a compensable rating for migraines, prior to September 1, 2009, to the Court of Appeals for Veteran's Claims, hereinafter "Court."  In December 2014, the Court issued an Order vacating the Board's decision denying an initial compensable rating for migraines prior to September 1, 2009, and remanding the matter to the Board for further adjudication consistent with the joint motion for partial remand.

In June 2015, the Board remanded these claims for additional development.  

In July 2015, the Veteran was awarded entitlement to a TDIU, from September 1, 2009, on an extraschedular basis.

The issue of entitlement to a TDIU, prior to September 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 28, 2008, the Veteran's migraines were non-prostrating.

2.  From March 28, 2008, the Veteran's migraines were very frequent completely prostrating and manifested by prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to March 28, 2008, the criteria for an initial compensable rating for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2.  From March 28, 2008, the criteria for a rating of 50 percent, but no higher, for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

This appeal arises from the initial award of service connection.  As this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159 (b)(3)(i) (2016).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, Social Security records, VA examination reports, and hearing testimony.  The Board finds that the VA examinations conducted in connection with the claims are adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of his disability and the impact on occupational functioning.

Moreover, with respect to the Veteran's October 2013 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) (2016), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103 (c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked). 

The Board's June 2015 remand instructions were substantially complied with.  The RO was instructed to obtain VA employee health notes contained in the VA medical file that were not previously accessible.  In response, the RO/AMC attempted to locate these records.  As noted in a June 2015 Report of Contact note, the RO was informed that that due to the treatment documents not being finalized by the examiner at the time they were generated, they do not exist and attempting to obtain them at this point would be futile.  However, additional updated treatment records were obtained and associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Entitlement to an Initial Compensable Rating for Migraines, Prior to September 1, 2009

The Veteran seeks entitlement to an initial compensable rating for his migraine headaches, prior to September 1, 2009.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 
The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran's disability is rated under Diagnostic Code 8100, which contemplates migraine headaches.  Under Diagnostic Code 8100, a noncompensable evaluation is warranted for less frequent attacks.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

In this case, as previously noted, from September 1, 2009, the Veteran is in receipt of the maximum rating under Diagnostic Code 8100, as decided in an April 2014 Board decision and left unappealed to the Court; as such, the Board will discuss the relevant evidence for the appeal period prior to September 1, 2009. 

Facts

Service connection for headaches was established by a May 2009 rating decision, at which time a noncompensable rating was assigned, effective November 2003.  

By way of history, the record reflects that in June 2003, the Veteran sought treatment for a lump on the right side of his head. He reported that it did not itch, but he did get an ache in his head and back.  He was diagnosed with a lipoma.  In July 2003, it was excised.  

The Veteran filed a claim for migraine headaches in November 2003.

Treatment records do not contain further complaints or treatment for headaches until November 2007, at which time the Veteran reported experiencing blurred vision and headaches while wearing bifocals.  

The Veteran was afforded a VA examination on March 28, 2008.  The examiner stated that the Veteran complained of chronic headaches since 2003.  The examiner explained that the Veteran had a lipoma that was present for decades in the right suboccipital location posteriorly in the neck, which was excised. In addition to the residuals of the lipoma, the Veteran had separate headaches, three to four times per week, which were more in the right temporal region, rated by him as 9-10 on a severity scale.  The examiner stated that the Veteran reported that the headaches did not last for longer than an hour, but that they may interfere with his activities.  It was noted, however, that symptomatic treatment with Advil relieved the headaches, and he did not experience any side effects from the Advil.  The examiner stated that constant use of the neck might increase the Veteran's headaches.  It was noted that the Veteran was a VA police officer.  The examiner concluded by stating that the Veteran seems to have tension-migraine headaches, which are a separate entity, that are mild to moderate, and cause minimal functional loss.  However, in a note added by the staff physician on the neurology service on March 31, 2008, it was noted that there were significant effects on the Veteran's usual occupation by way of increased tardiness and increased absenteeism due to vision difficulty and pain.  (This appears in a record that was printed in February 2009).

The Veteran was afforded a VA examination for vision in March 2008.  The examiner noted that the Veteran reported visual symptoms when his vision seems to be blurry, "kind of like a shimmering heat wave with splotchiness centrally," which is classic for migraine prodrome and sometimes apparently he gets those types of symptoms without a migraine headache/ocular migraine.  He was assessed with intermittent visual blur associated with ocular migraine and/or visual aura of true migraine headaches.

The Veteran was afforded a VA examination in February 2009.  The Veteran reported weekly, temporal headaches that radiate to the ear.  He also reported blurriness with the headaches.  The examiner noted that the Veteran takes prophylactic ibuprofen, which can prevent the headache some of the time.  It was noted that the attacks were not prostrating, and that ordinary activity was possible.

A March 2009 VA treatment note indicates the Veteran presented for follow up of his chronic neck pain and headaches.  He reported that he had been having daily headaches for years that were usually right-sided and rapidly spread to encompass the entire head.  He reported that his pain was severe (10/10) upon awakening, but usually alleviated by four Advil.  He was then able to go through the day without difficulty.  

The Veteran underwent a magnetic resonance imaging (MRI) in April 2009 due to a report of daily headaches; the MRI was normal.  

A subsequent April 2009 treatment note reports that the Veteran's daily headaches are "likely due to the spinal cord impingement noted from C3 to C7."  

A VA treatment note from May 2009 indicates the Veteran sought treatment for right sided neck pain and/or headache.  The Veteran reported that he had been suffering from chronic neck pain and/or headache in the last forty years, which became worse since he had surgery to remove a cyst/mass.  The Veteran described the pain as sharp, rated as up to nine out of ten, located in the right posterior aspect of the head with radiation down to the right upper back, lasting about five minutes per each episode.  He stated the pain level depended on the movement he does, such as turning.  It was noted that taking two tablets of Advil provided about fifty percent pain relief, and that he refused to take Percocet because he worried about becoming addicted. 

The Veteran indicated in his June 2009 notice of disagreement that he experienced headaches every day that last longer than one hour.  

The Veteran was afforded a VA examination in August 2009.  The Veteran's wife stated that the Veteran's headaches are so severe at times, that he is unable to function.  The examiner stated that the Veteran's headaches were continuing to worsen, and at this point, they are daily.  It was noted that they are interfering with his private life and his ability to concentrate and work.  

The Veteran continued working as a police officer until October 2008, at which time he stopped working due to his "neck and back injury."  See May 2009 Form SSA-3367.  He was medically disqualified from his job in September 2009.  See September 2009 statement from Office of Personnel Management.

The Veteran testified in October 2013 that beginning seven to eight years prior, i.e., 2006 or 2007, he would pass out in his cruiser due to the pain from his headaches.  

Analysis

After reviewing the evidence of record, the Board finds that the probative evidence does not indicate that the Veteran's headaches were prostrating until March 28, 2008.  At that time, although functional loss was noted to be minimal, the severity of the disability was further detailed by the neurologist, who noted that the Veteran experienced significant effects on his usual occupation due to the headaches.  Furthermore, at the August 2009 VA examination, the Veteran's wife stated that the headaches were so severe at times that the Veteran was unable to function.  Additionally, at that time, the evidence indicates that the Veteran was no longer working, although it appears that he was not working mainly due to his back and neck injury.  See May 2009 Form SSA-3367.  However, resolving all doubt in his favor, the Board finds the Veteran is entitled to a rating of 50 percent, effective March 28, 2008, the date of the VA examination indicating his headaches that were prostrating and caused severe economic inadaptability (i.e., significant effects to include increased tardiness and absenteeism.

Prior to March 28, 2008, however, the evidence does not support an initial compensable rating for the Veteran's headaches.  The Board acknowledges that the Veteran experienced frequent migraine episodes throughout the course of this appeal.  Unfortunately, the probative evidence does not show that these headaches produced symptoms that would be considered prostrating.  

Although the Veteran testified in October 2013 that beginning seven to eight years prior, i.e., 2006 or 2007, he would pass out in his cruiser due to the pain from his headaches, and that he was treated for the same, the medical records do not bear this out.  As a layperson, the Veteran is considered competent to report what comes to him through his senses, such as experiencing severe headaches.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistent with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In the instant case, the Board finds that the Veteran's statements regarding the severity of his headaches, prior to March 28, 2008, lack credibility as they are inconsistent with other medical evidence of record, including contemporaneous statements made to medical providers for the purpose of obtaining medical treatment, and were made under circumstances indicating bias or interest, and therefore, are accorded no probative weight.  Because the Veteran's statements regarding his symptomatology, which were made in connection with his pending claim for VA benefits, are inconsistent with the VA examinations, treatment records, and statements made for the purpose of obtaining medical care, the Board finds the Veteran's lay statements indicating his headaches were prostrating prior to March 28, 2008, are not credible.  Consequently, the Board assigns no probative weight to such statements.  As the probative evidence does not show that the Veteran suffered from prostrating attacks prior to March 28, 2008, an initial compensable rating prior to that date is not warranted.

The Board has also considered whether the Veteran's service-connected headache disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Prior to March 28, 2008, the Veteran's headaches were not found to be prostrating, and therefore the rating criteria provide for higher ratings for additional or more severe symptomatology than was shown by the evidence.  Since then, the Veteran's headaches were very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and the rating criteria reasonably described his disability level and symptomatology.  The Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In conclusion, the Board finds that the Veteran is entitled to a rating of 50 percent, but no higher, from March 28, 2008.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Prior to March 28, 2008, entitlement to an initial compensable rating for migraines is denied.

From March 28, 2008, entitlement to a rating of 50 percent, but no higher, for migraines, is granted, subject to regulations applicable to the payment of monetary benefits.



REMAND

The Veteran seeks entitlement to a TDIU. Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a TDIU was remanded by the Board in April 2014 and June 2015.  The RO was instructed to give the Veteran VCAA notice for the issue of TDIU, to conduct any development deemed necessary for the adjudication of the TDIU claim, and if the claim remained denied, to issue a supplemental statement of the case.

As noted previously, the Veteran was granted entitlement to a TDIU, on an extraschedular basis under 38 C.F.R. § 4.16(b), from September 1, 2009.  See July 2015 Administrative Decision.  However, the July 2015 Administrative Decision indicates that the Director of Compensation and Pension only considered the time period from September 1, 2009.  There is no indication in the file that the claim for entitlement to a TDIU, prior to September 1, 2009, was adjudicated.  The issue was not included on the August 2016 supplemental statement of the case.

The Board finds that the claim for entitlement to a TDIU, prior to September 1, 2009, should be adjudicated, and if deemed necessary, referred to the Director of the VA Compensation and Pension Service or Under Secretary for Benefits for extraschedular consideration for that time period.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1. The claim for entitlement to a TDIU, prior to September 1, 2009, should be adjudicated.  

If deemed necessary, the claim should be referred to the Director of the VA Compensation and Pension Service or Under Secretary for Benefits for extraschedular consideration under the provisions of 38 C.F.R. § 4.16 (b).

2. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. 

3.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


